This is an appeal from a judgment rendered by the county court of Pontotoc county, finding the plaintiff in error guilty of selling intoxicating liquor and fixing his punishment at 30 days in jail and a fine of $50.
Plaintiff in error contends that he was denied a fair trial, because the court failed to instruct the jury upon the law of reasonable doubt. The Attorney General has confessed error for that reason. The accused testified in his own behalf, and denied that he made a sale of the intoxicating liquor as charged. Under the testimony the issue of reasonable doubt was a direct issue, and the instructions given nowhere touched upon that issue. The instructions as given were challenged by exceptions at the trial, and also in the motion for a new trial. The error was therefore fundamental and prejudicial, under the provisions of section 2692, Comp. Stat. 1921. *Page 273 
The confession of error is confirmed, and the judgment of the trial court is reversed.